Citation Nr: 1135444	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  04-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disorder of the spine, claimed as a back strain.

2.  Entitlement to service connection for bone spurs of the spine, including as secondary to the back strain.

3.  Entitlement to service connection for a pulmonary disorder, claimed as asbestosis.

4.  Entitlement to service connection for pancreatitis.

5.  Entitlement to a compensable disability rating for post-operative residuals of an excision of a lipoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to December 1970, from December 1990 to May 1991, and from November 2004 to February 2005, as well as nearly 30 years of additional service in the reserves, the specific dates of which have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2003 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran had a videoconference hearing in June 2006 to provide testimony in support of his claims.

The Board since has twice remanded his claims for further development, initially in January 2007 and more recently in September 2009.

Another remand is required, however, because he has requested another videoconference hearing before the Board.  The remand of the claims to the RO again will be via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Acting Veterans Law Judge of the Board that conducted the Veteran's June 2006 videoconference hearing is no longer employed at the Board, since having retired.  The Board resultantly sent the Veteran a letter in August 2011 indicating he could have another hearing before the Board with a different Veterans Law Judge that will ultimately decide his appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran responded in September 2011 that he wants another videoconference hearing.

Accordingly, the claims are REMANDED for the following action:

Schedule another videoconference hearing.  Notify the Veteran and his representative of the date, time and place of this hearing and put a copy of this letter in the claims file.  If they change their minds and elect not to have this additional hearing, then also document this in the claims file, as well as if the Veteran fails to report for this additional hearing.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


